DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
support member (e.g. claim 1) - essentially a block/support structure of material (182)
first biasing member (e.g. claim 1) - spring, pneumatic cylinder, or gas shock (paragraph 11)
second biasing member (e.g. claim 1) - spring, pneumatic cylinder, or gas shock (paragraph 11)
third biasing member (e.g. claim 2) - spring, pneumatic cylinder, or gas shock (paragraph 11)
fourth biasing member (e.g. claim 2) - spring, pneumatic cylinder, or gas shock (paragraph 11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “bracket contact surface” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a bracket contact surface--.
Claim 1 recites “the distal end” in line 19. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a distal end--.
Claims 2-10 are rejected by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent 3,518,745) in view of Woolley (U.S. Patent 3,502,836).
Claim 1: Gray et al. discloses a rivet apparatus to rivet (29) a workpiece comprising fastener hardware (nut plate 23) and a bracket (plate 24, which may be broadly construed as a bracket. Alternatively, this describes the intended use of the apparatus and does not limit the structure of the apparatus), the rivet apparatus comprising: an upper riveting portion having a rivet block (28) terminating at bracket contact surface (lower end of 28 contacts the racket 24 - Fig. 3); and a lower riveting portion (11) comprising a support member (12), and a pin assembly, the pin assembly comprising; a center pin (two pins 14) structurally configured to extend sequentially through rivet openings of the fastener hardware and the bracket to align the rivet openings of the fastener hardware and the bracket (column 2, lines 44-45, 50-54) and to push against a tail of a rivet to deform the tail of the rivet (evident in Fig. 3-4, the lower ends of the rivets contact the pins 14 when deformed); a first biasing member (spring 16), disposed below the center pin, to bias the center pin away from the support member (column 2, lines 20-26); the bracket contact surface (lower end of 28) directable into an orientation relative to the lower rivet portion so that the bracket contact surface of the rivet block is structurally configured to engage the bracket (Fig. 3) while a distal end of the lower support surface (21) is structurally configured to engage the fastener hardware (nut plate 23 is positioned on the surface 21 - column 2, lines 44-45), retaining the fastener hardware and bracket therebetween (Fig. 3) while the center pin extends through openings in each of the fastener hardware and the bracket (as cited above). It is noted that the support member is not shown being attached to a “fixed base”. However, it is generally known in the riveting tool art that the upper and lower tool portions will be fixed to some form of carrier, frame, etc., whether common (e.g. a C-frame) or separate, for supporting the tool portions (i.e. the upper and lower tool parts would not float in space but must be attached to additional structure), and thus a fixed base would have been an obvious provision.
Gray does not disclose a forming pin, fixedly coupled to the support member, to push against the tail of the rivet to deform the tail of the rivet; the first biasing member biases the center pin through the forming pin; an outer shroud encircling the forming pin and the center pin and providing a shroud base onto which the bracket is to be positioned; and a second biasing member, disposed below the outer shroud, to bias the outer shroud away from the support member. However, Woolley teaches a similar lower riveting tool portion comprising a support member (27 - implicitly attached to a fixed base or similar structure, see column 3, lines 28-29), and a pin assembly, the pin assembly comprising; a center pin (22) to extend through a rivet opening of fastener hardware (see Fig. 4) and to push against a tail of a rivet to deform the tail of the rivet (column 3, line 71 - column 4, line 29); a forming pin (30), fixedly coupled to the support member (it is an integral extension to support member 27), to push against the tail of the rivet to deform the tail of the rivet (Id.); a first biasing member (26), disposed below the center pin, to bias the center pin through the forming pin and away from the support member; an outer shroud (23) encircling the forming pin and the center pin and providing a shroud base (upper surface) onto which the bracket is to be positioned; and a second biasing member (31), disposed below the outer shroud, to bias the outer shroud away from the support member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gray apparatus to have used pin assemblies as taught by Woolley, for example since they provide a tight contact and eliminate roll-over and minimize cracking of the rivet, among other benefits (e.g. column 4, lines 30-47). It is noted that as modified, the center pin (22) of Woolley would analogously extend through the hardware and bracket of Gray to effectively align them as claimed. Furthermore, the upper surface (distal end) of the outer shroud would analogously serve as the support surface 21 of Gray and thus engage the fastener hardware.
Claim 2: Referring to Gray, the pin assembly is a first pin assembly and the rivet is a first rivet, the lower riveting portion further comprising: a second pin assembly (i.e. Gray includes a pair of pins 14 for forming a pair of rivets 29). Noting that the second pin assembly as claimed is essentially identical to the first, it would have been obvious to have simply provided two pin assemblies as taught by Woolley in place the of the pins 14 of Gray, including a shared shroud analogous to the shared support surface 21 of Gray.
Claim 3: Gray further discloses that lower riveting portion (12) further includes a notch (22) disposed on the distal end (21) of the lower riveting portion (which would be modified as the shroud of Gray as discussed above), the notch disposed between a first pin assembly and the second pin assembly (evident in the Figures), with a portion of a fastener hardware (the nut plate) being riveted to the bracket by the rivet apparatus being disposed within the notch (column 2, lines 34-37).
Claim 4: The first and second biasing member (16 of Gray and 26/31 of Woolley) are at least one of a spring, a pneumatic cylinder, and a gas shock (they are springs).
Claim 7:  Referring to Gray, the rivet includes a countersink type head (column 3, line 8).
Claim 8: The center pin of Gray, as modified by Wooley, is presumed approximately a same width as the tail of the rivet as both are configured to be inserted through the same holes in the nut plate and bracket.
Claim 9: The center pin has a length such that a distal end of the center pin extends above a stack-up thickness of the workpiece disposed on the lower riveting portion (the pin extends through the holes in both the nut plate and the apertures according to Gray as cited previously).
Claim 10: Gray is silent regarding the actual upper mechanism for pushing the head of the rivet opposite the pins 14. However, Woolley further teaches the upper riveting portion includes a rivet pin (21) to push on a head of the rivet while the center pin and the forming pin push on the tail of the rivet (column 3, lines 17-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided such a rivet pin for providing the requisite deforming force to deform the rivet.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. and Woolley as applied to claim 1 above, and further in view of Hazlehurst et al. (U.S. PGPub 2003/0207742).
Gray and Woolley teach a rivet apparatus substantially as claimed except for a position sensor, disposed within the support member, to provide dynamic information relative to a stack-up thickness of the workpiece. However, Hazlehurst et al. teaches a riveting apparatus comprising a position sensor, disposed within the support member (i.e. associated with pressure foot and clamping foot, where the support member of Woolley is essentially located), to provide dynamic information relative to a stack-up thickness of the workpiece (paragraph 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a position sensor as taught by Hazlehurst et al., for example in order to have helped to determine a properly sized rivet for a given application.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., Woolley, and Sheffer (U.S. Patent 3,646,660).
Gray et al. and Woolley teach the rivet apparatus according to claim 1, but do not disclose a drill apparatus coupled to the rivet apparatus via a housing, the drill apparatus to drill a bracket of the workpiece. However, Sheffer teaches a riveting a system including, the system further comprising a drill apparatus (pair of drills 23) coupled to the rivet apparatus via a housing (e.g. 16), the drill apparatus to drill a bracket (e.g. 18 - which might be a flat bar, plate, sheet, or flange, any of which might be broadly construed as a “bracket” - column 1, lines 5-7) of the workpiece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus as taught by Gray and Woolley with a drilling apparatus in order to have provided the holes in the nut plate and bracket as part of the same tool and process rather than requiring a separate tool or station.
	
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered. Upon further consideration of the prior art, with regard to Sheffer, the rivets are introduced into the workpiece first by the jaws (in what would be the lower riveting portion) and then the riveting pins 56 move toward the rivets/hardware/bracket to deform the rivets. The pins 56 never enter through the holes in the bracket, nor could they due to the rivets already being present in the holes prior to moving the [lower] portion. However, new grounds of rejection have been made over Gray et al. in view of Woolley as presented above.
Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
Applicant has amended claim 1 so as to further specify, inter alia, that the configuration is such that the upper rivet portion and the lower rivet portion are positionable to clamp the bracket and the fastener hardware therebetween while the central pin is configured to extend through each of the bracket and the fastener hardware when clamped, that is, prior to the insertion of a rivet to the clamped together structure.
This is not disclosed nor suggested by the prior art of record, including but not limited by the combination of Sheffer and Woolley. 
As a threshold matter, Applicant submits that there is no reasonable manner, and none is set forth in the Office Action, to combine the teachings of Sheffer and Woolley as set forth. Specifically, referring to Sheffer, the Office Action states that the rivet apparatus is shown in Fig. 1, yet, in the configuration of Fig. 1, a drilling apparatus is shown, and the riveting configuration of the device is shown until Fig. 7. In greater detail, the device shown in Fig. 1 initially functions as a drilling machine, then with the addition of other hardware, can likewise perform riveting. However, the configuration which is suitable for riveting is only showed in the Figures starting with Fig. 7.
Regarding Sheffer, the riveting configuration and drilling configuration are part of the same apparatus, and the riveting function is performed following a rotation of the barrel head 21 to switch configurations. The barrel 21 which has a pair of bores 22 to allow passage of drills 23 therethrough, and riveting anvils/pins 30. No addition of parts is necessary to switch configurations. The barrel 21 forming art of the apparatus is shown in Fig. 1. Detailed structure of the barrel 21 showing anvils 30 is shown in Fig. 3. The examiner is thus not in error in citing Fig. 1 as showing a riveting apparatus, though it is recognized that Fig. 1 alone does not show every detail of the apparatus. Thus, the examiner submits that Applicant’s “threshold matter” is based on mischaracterizations of both the prior art and the examiner’s rejection and consequently is in error. While the new grounds of rejection no longer rely on Sheffer as a primary reference, the examiner still cites Sheffer as teaching a drilling apparatus as part of a riveting tool as it pertains to claim 6.
Second, from a functional standpoint, the Office Action likens the upper portion of Sheffer to be the lower portion of Applicant's device and the lower portion of Sheffer to be the upper portion. 
However, this is not accurate as the device features, shown in Fig. 7, not Fig. 1, do not lend themselves to analogizing the upper or the lower portion as being analogous to the upper or lower portion of that which is disclosed in the Application. 
And, due to the configuration of the equipment shown in Sheffer, combination with Woolley is not possible. Specifically, the workpiece is clamped between the members 64 and 15 (See, Fig. 5 of Sheffer). Once clamped, drill bits 23 are utilized from below to make holes in the workpiece. 
Once the drill bits are removed from the workpiece, a ring around the lower portion raises the workpiece from the rest of the lower portion and rotates the inner part of the lower portion so as to place an anvil below the opening that was drilled. Next, a headless rivet is dropped into the opening, and the outer ring is lowered, so that the anvil deforms the rivet. 
Due to the manner in which the lower portion of the device works, it is not combinable with Woolley. In particular, by rotating the inner part of the lower portion, and not disconnecting the workpiece between drilling and riveting operations, there is not adapt [sic.] Sheffer to accommodate a pilot rod, such as the pilot rod of Woolley. Without a complete redesign of Sheffer, the teachings of Woolley are inapplicable. 
These points are moot in view of the examiner’s reconsideration and new grounds of rejection, which no longer seek to modify Sheffer as a primary reference.
Even if the teachings were combinable, such combination would not yield the device as claimed in claim 1, as amended. In particular, neither Sheffer nor Woolley teaches the use of structures  that can clamp both the bracket and the fastener hardware while still having the center pin extending through the openings in each of the bracket and the fastener hardware. With Sheffer, there is no pin member that can be incorporated into the device, due to the rotation of the inner part of the lower portion. And, with Woolley, the rivet pushes out the pin prior to any contact being made by any structure of the upper portion of the machine. Additionally, Woolley does not consider the use of the machine to clamp multiple parts together with the rivet.
These points are believed to be moot in light of the new grounds of rejection, which rely on Gray et al. as a primary reference.
As to claim 3, inasmuch as the workpiece remains clamped, and the fastener hardware is introduced while the device is clamped and along with the rivets, one of skill in the art would not adapt the teachings of Gray et al with Sheffer and/or Woolley. That is, with the claimed clamping occurring and the rivet being directed through the bracket first, and not the fastener hardware, no such modification could be made to Sheffer by the teachings of Gray. Thus, for this separate reason, Applicant submits that the claim 3 is allowable over the prior art of record.
This point is believed to be moot in light of the new grounds of rejection, which rely on Gray et al. as a primary reference. Gray discloses the feature of claim 3, and consequently the obviousness of modifying a different reference to include this feature is irrelevant.
As to claim 5, the teachings of Hazlehurst et al would not render this claim obvious when combined with Sheffer and Woolley. In particular, as the workpiece remains clamped, and the inner part of the lower portion is moved relative to the workpiece, with the fastener hardware being dropped in after the workpiece is clamped, there is no consideration of stack-up height, that is, the workpiece is already clamped and fixed, and no such stack-up height reading or measurement is necessary. Thus, for this separate reason, Applicant submits that the claim 5 is allowable over the prior art of record.
This point is believed to be moot in light of the new grounds of rejection, which rely on Gray et al. as a primary reference. Furthermore, Hazlehurst teaches measuring a stack up height of the workpieces in order to determine an appropriate fastener size. It would appear that such a teaching would be appropriate to the combination of Gray and Woolley as one of ordinary skill may desire to select the fastener being installed prior to insertion into the stacked and clamped workpieces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726